In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-07-095 CR

____________________


JESSIE JAMES PALMER, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 99593





MEMORANDUM OPINION


 Jessie James Palmer was convicted and sentenced on an indictment for felony theft. 
Palmer filed a notice of appeal on February 14, 2007.  The trial court entered a certification
of the defendant's right to appeal in which the court certified that this is a plea-bargain case
and the defendant has no right of appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court's
certification has been provided to the Court of Appeals by the district clerk.

	On February 15, 2007, we notified the parties that the appeal would be dismissed
unless an amended certification was filed within thirty days of the date of the notice and
made a part of the appellate record.  See Tex. R. App. P. 37.1.  The record has not been
supplemented with an amended certification.
	Because a certification that shows the defendant has the right of appeal has not been
made part of the record, the appeal must be dismissed.  See Tex. R. App. P. 25.2(d). 
Accordingly, we dismiss the appeal for want of jurisdiction.
	APPEAL DISMISSED.	
  
 HOLLIS HORTON
										Justice
 

Opinion Delivered March 28, 2007 
Do Not Publish
Before McKeithen, C.J., Gaultney and Horton, JJ.